DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Tsujimoto (JP2010 – 175528 A) teaches an inspection device comprising: an irradiator that irradiates an object with near-infrared light; an imaging device that comprises an imaging element that takes a spectroscopic image of the wavelength component lights; and JP2017 – 15489A (cited in the IDS) teaches  a spectroscope that has a predetermined slit where reflected light from the irradiated object enters and that disperses the reflected light into wavelength component lights; an imaging device that comprises an imaging element that takes a spectroscopic image of the wavelength component lights; and a processor that: obtains spectral data based on the spectroscopic image; and detects a type of the object using a predetermined analysis based on the spectral data, but the prior art of record fails to teach or reasonably suggest:
wherein each of the wavelength component lights is a single wavelength light, the inspection device satisfies relational expression (1):
                
                    L
                    ≥
                    2
                    P
                
            
where L is a width of each of the wavelength component lights in a wavelength dispersion direction on a light receiving surface of the imaging element and P is a width of a pixel in the wavelength dispersion direction on the light receiving surface. 
With respect to independent claims 2, 10, and 11,  because of the similar allowable subject matter as in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884